DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 December 2022 has been entered.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A), Yamamoto et al. (US 2016/0170192 A1, “Yamamoto”), Boyer et al. (WO 2011/129940 A1, “Boyer”), and Misawa et al. (JP 4156695 B2, “Misawa”), and the evidence provided by Ward et al. (US 7,605,195 B1, “Ward”), and optionally further in view of Wasai et al. (US 2006/0023147 A1, “Wasai”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the action mailed 27 August 2021, while the disclosure of Misawa is based off a machine translation of the reference included with the action mailed 12 September 2022.
With respect to claim 1, Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”).

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent, nor wherein the adhesive layer has a thickness of 5-60 µm, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”). Jeong further teaches the adhesive layer has a thickness of 3-100 µm (page 11, “The thickness of the pressure-sensitive adhesive layer is not particularly limited, and may be, for example 3 to 100 µm…”), which overlaps the presently claimed range.

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer having a thickness that falls within the claimed range attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Yamamoto teaches a protective film ([0242]). The protective layer is made from polyurethane and has a thickness of 0.1-100 µm in order to provide dust scratch resistance and dust adhesion resistance ([0195-0196]).
Chen in view of Jeong and Yamamoto are analogous inventions in the field of polyurethane protective films for optical films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the protective layer of Chen in view of Jeong to have a thickness as taught by Yamamoto, including that presently claimed, in order to provide dust scratch resistance and dust adhesion resistance (Yamamoto, [0195-0196]).
Chen in view of Jeong and Yamamoto does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol ([0042]); these compounds are the same as what Applicant describes as alcohol-based curing agents (see instant specification, [0024]), and thus correspond to the alcohol-based curing agent. Boyer teaches the polyurethanes have superior hardness, flexibility, and chemical resistance ([0063]).
Chen in view of Jeong and Yamamoto and Boyer are analogous inventions in the field of polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Yamamoto to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]).
Chen in view of Jeong, Yamamoto, and Boyer does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate,  and the alcohol-based curing agent, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Misawa teaches a protective film-forming sheet for forming a protective coating for a display ([0001]). The film has a protective layer 3 that is a polyurethane resin; there is an applicator layer 4 which is removed ([0009-0010], [0035], [0063]). The protective layer includes additives, such as an easy lubricant such as silicone oil in an amount of 0.1-3.0 parts by weight relative to the total weight of the layer ([0031]), i.e. a silicone-based additive present in an amount of 0.1-3.0 wt%, which overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The silicone acts as a release agent in the protective layer, which improves the slipperiness of the protective layer ([0044]). Misawa teaches the use of silicone, such as BYK 348 ([0054]); as evidenced by Ward, BYK 348 is a polyether-modified dimethylpolysiloxane (Col. 2, Table 2), i.e. a polyether-modified polydimethylsiloxane.
Chen in view of Jeong, Yamamoto, and Boyer and Misawa are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong, Yamamoto, and Boyer to contain silicone oil in an amount taught by Misawa, including over values presently claimed, in order to provide a protective layer with improved slipperiness (Misawa, [0044]).
Regarding the polyurethane being thermally cured, although Chen in view of Jeong, Yamamoto, Boyer, and Misawa does not disclose the polyurethane being a thermally cured product, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Jeong, Yamamoto, Boyer, and Misawa meets the requirements of the claimed structure, Chen in view of Jeong, Yamamoto, Boyer, and Misawa clearly meets the requirements of the present claims.
Alternatively, Wasai teaches a transparent protective film that is excellent in transparency, mechanical strength, heat stability, water shielding property, and isotropy, which is made from a cured polymer that is heat cured (i.e., thermally cured) or UV cured resins, such as polyurethane ([0067]). In light of the teaching of the equivalence and interchangeability of thermally cured and UV cured polyurethanes as disclosed by Wasai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermally cured polyurethane in Chen in view of Jeong, Yamamoto, Boyer, and Misawa and thereby arrive at the claimed invention.
With respect to claim 4, while there is no explicit disclosure from Chen in view of Jeong, Yamamoto, Boyer, and Misawa and optionally Wasai that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong, Yamamoto, Boyer, and Misawa and optionally Wasai discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 103935098 A, “Chen”) in view of Jeong (KR 10-2016-0095996 A), Ho et al. (US 2017/0107398 A1, “Ho”), Boyer et al. (WO 2011/129940 A1, “Boyer”), and Misawa et al. (JP 4156695 B2, “Misawa”), and the evidence provided by Ward et al. (US 7,605,195 B1, “Ward”), and optionally further in view of Wasai et al. (US 2006/0023147 A1, “Wasai”). It is noted that the disclosures of Chen and Jeong are based off machine translations of the references included with the action mailed 27 August 2021, while the disclosure of Misawa is based off a machine translation of the reference included with the action mailed 12 September 2022.
With respect to claim 1, Chen discloses a rubber layer anti-blue light full UV protection film having a peeling layer 1, a blue anti-UV full anti-UV layer 2, a main film layer 3, and a scratch-resistant coating 4 (page 4, “Referring to FIG. 1, the present invention provides…”). Chen discloses the scratch-resistant coating 4 is a polyurethane coating (page 4, “The scratch-resistant coating 4 is… a polyurethane coating”); thus, the scratch-resistant coating corresponds to the protective layer made of a polyurethane presently claimed. Chen additionally discloses the main film layer 3 is a PET or PC film (page 4, “The main film layer is a PET film, or a PC film, or a TAC film”); while there is no explicit disclosure these films are transparent, given that they are identical to that of the present invention (see instant specification [0036], “A material constituting the transparent base film… polyethylene terephthalate (PET)… polycarbonate (PC)… can be suitably used as the material”), then a film made from PET or PC would necessarily inherently be transparent, and thus the main film layer 3 corresponds to the transparent base film presently claimed. The blue anti-UV full anti-UV layer 2 corresponds to the blue light cutting layer presently claimed since it contains a blue light absorber and ultraviolet shielding agent and serves to effectively prevent blue light from passing through (page 4, “The anti-Blu-ray full anti-UV layer 2… containing a blue light absorber… and has three functions, one is to effectively prevent blue light from passing through”; the examiner notes “Blu-ray” has been interpreted as an error in translation and is meant to read “blue light”).

    PNG
    media_image1.png
    227
    609
    media_image1.png
    Greyscale

Chen does not disclose an adhesive layer laminated to the blue light cutting layer, nor wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent, nor wherein the adhesive layer has a thickness of 5-60 µm, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Jeong teaches a polarizing plate 1 having functional layers 12a and 12b, protective layers 11a and 11b, and a polarizer 10, as shown in the figure below (page 17, “1: Polarizing plate…”). The protective layer 11b contains a blue light absorbing pigment in order to selectively select the light transmittance of blue light while maintaining the light transmittance of the polarizer, blocking various issues caused by exposure to blue light (page 6, “The polarizing plate according to the first embodiment…”). Thus, the protective layer 11b corresponds to the blue light cutting layer presently claimed. Jeong further teaches the functional layer 12b is an adhesive layer for attaching the article to a display panel (page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”). Jeong further teaches the adhesive layer has a thickness of 3-100 µm (page 11, “The thickness of the pressure-sensitive adhesive layer is not particularly limited, and may be, for example 3 to 100 µm…”), which overlaps the presently claimed range.

    PNG
    media_image2.png
    193
    413
    media_image2.png
    Greyscale

Chen and Jeong are analogous inventions in the field of blue light cutting films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blue light cutting film of Chen to have an adhesive layer having a thickness in the claimed range attached to the blue light cutting layer as taught by Jeong in order to enable the film to be attached to a display (Jeong, page 4, “In addition, the functional layer 12b… may be an adhesive layer for attachment to the liquid crystal panel”).
Chen in view of Jeong do not disclose wherein the protective layer has a thickness of 50-300 µm, nor wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Ho teaches an optically transparent polyurethane protective film ([0010]). The polyurethane layer having a thickness of 0.05 mm (50 µm) to 1.0 mm (1000 µm) ([0081]) in order to provide a layer according to desired end use.
Chen in view of Jeong and Ho are analogous inventions in the field of polyurethane protective films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective film of Chen in view of Jeong to have a thickness as taught by Ho, including that presently claimed, in order to provide a protective layer according to desired end use (Ho, [0081]).
Chen in view of Jeong and Ho does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a polycarbonate-based polyol, an isocyanate, an alcohol-based curing agent, and a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Boyer teaches a polyurethane that is the reaction product of at least one polycarbonate polyol, i.e. polycarbonate-based polyol, and at least one isocyanate ([0002], [0007]); thus, the polyurethane is a polycarbonate-based polyurethane. The polycarbonate polyol mixture additionally contains at least one of ethylene glycol, 1,3-propanediol, 1,4-butanediol, 1,5-pentanediol, and 1,6-hexanediol ([0042]); these compounds are the same as what Applicant describes as alcohol-based curing agents (see instant specification, [0024]), and thus correspond to the alcohol-based curing agent. Boyer teaches the polyurethanes have superior hardness, flexibility, and chemical resistance ([0063]).
Chen in view of Jeong and Ho and Boyer are analogous inventions in the field of polyurethane coatings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong and Ho to be made from a polycarbonate-based polyol, an isocyanate, and an alcohol-based curing agent as taught by Boyer in order to provide a protective layer having superior hardness, flexibility, and chemical resistance (Boyer, [0063]).
Chen in view of Jeong, Ho, and Boyer does not disclose wherein the polyurethane is a thermally cured product of a material composition which contains a silicone-based additive wherein the amount of the silicone-based additive is 0.05-1.0 wt% with respect to a total amount of the polycarbonate-based polyol, the isocyanate, and the alcohol-based curing agent, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane.
Misawa teaches a protective film-forming sheet for forming a protective coating for a display ([0001]). The film has a protective layer 3 that is a polyurethane resin; there is an application layer 4 which is removed ([0009-0010], [0035], [0063]). The protective layer includes additives, such as an easy lubricant such as silicone oil in an amount of 0.1-3.0 parts by weight relative to the total weight of the layer ([0031]), i.e. a silicone-based additive present in an amount of 0.1-3.0 wt%, which overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The silicone acts as a release agent in the protective layer, which improves the slipperiness of the protective layer ([0044]). Misawa teaches the use of silicone, such as BYK 348 ([0054]); as evidenced by Ward, BYK 348 is a polyether-modified dimethylpolysiloxane (Col. 2, Table 2), i.e. a polyether-modified polydimethylsiloxane.
Chen in view of Jeong, Ho, and Boyer and Misawa are analogous inventions in the field of polyurethane protective layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polyurethane protective layer of Chen in view of Jeong, Ho, and Boyer to contain silicone oil in an amount taught by Misawa, including over values presently claimed, in order to provide a protective layer with improved slipperiness (Misawa, [0044]).
Regarding the polyurethane being thermally cured, although Chen in view of Jeong, Ho, Boyer, and Misawa does not disclose the polyurethane being a thermally cured product, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen in view of Jeong, Ho, Boyer, and Misawa meets the requirements of the claimed structure, Chen in view of Jeong, Ho, Boyer, and Misawa clearly meets the requirements of the present claims.
Alternatively, Wasai teaches a transparent protective film that is excellent in transparency, mechanical strength, heat stability, water shielding property, and isotropy, which is made from a cured polymer that is heat cured (i.e., thermally cured) or UV cured resins, such as polyurethane ([0067]). In light of the teaching of the equivalence and interchangeability of thermally cured and UV cured polyurethanes as disclosed by Wasai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermally cured polyurethane in Chen in view of Jeong, Ho, Boyer, and Misawa and thereby arrive at the claimed invention.
With respect to claim 4, while there is no explicit disclosure from Chen in view of Jeong, Ho, Boyer, and Misawa and optionally Wasai that the protective layer has a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm, given that Chen in view of Jeong, Ho, Boyer, and Misawa and optionally Wasai discloses an identical article made of identical components as that presently claimed, it is clear the protective layer would necessarily inherently have a dynamic friction coefficient of 0.10-0.26 with respect to a touch pen made of a polyacetal resin and having a hemispherical tip shape with a diameter of 1.4 mm.
Response to Arguments
Applicant's arguments filed 08 November 2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections over Chen in view of Jeong, Yamamoto, Boyer, Misawa, Ho, and optionally further in view of Wasai, Applicant argues the references do not disclose the thickness of the adhesive layer being 5-60 µm, nor wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane. Specifically, Applicant argues Jeong is silent regarding the thickness of the functional layer 12b (corresponding to the presently claimed adhesive layer), as are Yamamoto, Boyer, Misawa, Wasai, and Ho. Applicant further argues that while Misawa discloses the use of silicone oil, Misawa is silent with respect to the types of compounds used for the silicone oil, and thus does not disclose wherein the silicone-based additive comprises polyether-modified polydimethylsiloxane, polyaralkyl-modified polydimethylsiloxane, and long-chain alkyl-modified polydimethylsiloxane, and that Chen, Jeong, Yamamoto, Boyer, Ho, and Wasai fail to remedy this deficiency. The examiner respectfully disagrees.
In response to Applicant’s argument that Jeong does not disclose the thickness of the functional layer 12b, this is not found persuasive. As set forth in the above rejections, Jeong teaches the adhesive layer has a thickness of 3-100 µm (page 11, “The thickness of the pressure-sensitive adhesive layer is not particularly limited, and may be, for example 3 to 100 µm…”), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the adhesive layer, including over values presently claimed, and thereby arrive at the claimed invention.
In response to Applicant’s argument that Misawa fails to disclose the specific type of silicone-based additive, this is not found persuasive. As set forth in the above rejections, Misawa teaches the use of silicone, such as BYK 348 ([0054]); as evidenced by Ward (US 7,605,195 B1), BYK 348 is a polyether-modified dimethylpolysiloxane (Col. 2, Table 2), i.e. a polyether-modified polydimethylsiloxane, and thus Misawa does teach the use of the claimed silicone. Therefore, the combination of references discloses the presently claimed invention.

Applicant’s request for rejoinder has been considered but is denied because no claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787